Citation Nr: 1415195	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  05-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES 

1.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip prior to June 8, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for fracture of the right pelvis and right acetabulum status post open reduction internal fixation (ORIF) with traumatic arthritis of the right hip from August 1, 2007 through July 1, 2009.

3.  Entitlement to an evaluation in excess of 50 percent for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip on and after July 2, 2009.

4.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right sacroiliac (SI) joint with L5/S1 disc protrusion.

5.  Entitlement to service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

As radiculopathy of the right lower extremity are neurological manifestations of the Veteran's service-connected residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion, the claim of entitlement to service connection for radiculopathy of the right lower extremity is part and parcel of the Veteran's claim for increased rating for his low back disability and will be addressed as such.

This case was previously before the Board in May 2009, June 2011, December 2012, and September 2013, when it was remanded for additional procedural and substantive development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a hearing before the Board in conjunction with his appeal on his September 2005 substantive appeal.  However, he later indicated in a March 2008 written statement that he no longer desired a hearing.  Accordingly, his request for a Board hearing is withdrawn and appellate adjudication may proceed.  38 C.F.R. § 20.702(e) (2013)

In its September 2013 remand, the Board referred to the RO the following issues for appropriate action: (1) whether the RO committed clear and unmistakable error in a September 1996 rating decision by not granting a separate rating for right lower extremity sciatica; (2) whether the RO committed clear and unmistakable error in a September 1996 rating decision by finding that there was no evidence of headaches, stomach problems, and/or dizziness; (3) entitlement to service connection for gallstones; (4) entitlement to service connection for pancreatitis; (5) entitlement to service connection for a disability manifested by constipation; (6) entitlement to service connection for morphine addiction and the residuals thereof; (7) entitlement to service connection for left hip disability; (8) entitlement to an effective date prior to November 26, 2007 for posttraumatic stress disorder(PTSD), claimed as depression; and (9) entitlement to an effective prior to October 26, 2008 for the grant of a total disability rating based on individual unemployability.  Concerning this, the Board noted that these issues had been raised but had not been adjudicated by the RO; therefore, the Board did not have jurisdiction over these claims.  In a November 2013 memorandum, the Appeals Management Center (AMC) determined that the above issues required immediate attention by the RO; however, the record reflects that no further action has been undertaken with regard to the issues.  Therefore, the Board is referring these issues again to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to June 8, 2006, the Veteran's for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip was not manifested by fracture of the surgical neck of the femur with false joint, or fracture of the shaft or anatomical neck of the femur, or nonunion of the femur with loose motion; right hip flexion limited to 10 degrees or less; or ankylosis of the hip.

2.  From August 1, 2007 through July 1, 2009, the Veteran's fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip was manifested by occasional hip pain.

3.  On and after July 2, 2009, the Veteran's fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip has been manifested by markedly severe weakness, pain, or limitation of motion.

4.  During the rating period under appeal, the Veteran's residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion have not been manifested by limitation of forward flexion to 30 degrees or less, or ankylosis of the thoracolumbar spine.

5.  The Veteran's right lower extremity radiculopathy, associated with service-connected residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion, results in no more than mild incomplete paralysis of the sciatic nerve and no more than mild incomplete paralysis of the femoral nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent, prior to June 8, 2006, for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5255 (2013).

2.  The criteria for an evaluation in excess of 30 percent, from August 1, 2007 through July 1, 2009, for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5054 (2013).

3.  The criteria for an evaluation of 70 percent, but no higher, on and after July 2, 2009, for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5054 (2013).

4.  The criteria for an evaluation greater than 20 percent for residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5243 (2013).

5.  The criteria for service connection for radiculopathy of the right lower extremity have been met.  U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for a separate rating of 10 percent, but no higher, for radiculopathy of right lower extremity radiculopathy affecting the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8520 (2013).

7.  The criteria for a separate rating of 10 percent, but no higher, for radiculopathy of right lower extremity radiculopathy affecting the femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 8526 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify the Veteran of information and evidence necessary to substantiate the claims and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA letters dated in August 2003, December 2004, and May 2009 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the Veteran was informed of what evidence was required to substantiate the claims for increased ratings, of his and VA's respective duties for obtaining evidence.  Pursuant to the Board's May 2009 remand, the May 2009 letter also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the United States Court of Appeals for Veterans Claims (the Court) in Dingess/Hartman.  The August 2003 VA notice was provided prior to the September 2003 initial adjudication, in compliance with Pelegrini.  Although the December 2004 and May 2009 notice was not provided to the Veteran prior to the initial adjudication of the claims, the Board finds that providing him with adequate notice in the December 2004 and May 2009 letters followed by readjudication of the claims in the May 2010, October 2012, May 2013 and January 2014 supplemental statements of the case (SSOCs) "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his post service VA and private medical records, and the Veteran's lay statements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In compliance with the Board's June 2011 and December 2012 remands, the Veteran's VA medical records dated from June 2005 through May 2013, including the June 13, 2005 orthopedic surgery consultation report, as well as his records from the Social Security Administration (SSA), have been associated with the claims file (although the Board notes that SSA found him to be disabled due to anxiety).

Additionally, the Veteran was afforded a VA examination in January 2005 in conjunction with the claims on appeal.  Pursuant to the Board's May 2009 and September 2013 remands, the Veteran was provided VA examinations in July 2009 and October 2013 to ascertain the current nature and severity of his service-connected disabilities.  Each examiner conducted a physical examination, recorded clinical findings to include range of motion and neurologic testing, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the current severity of his service-connected right hip and low back disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Based on the foregoing, the Board concludes the RO substantially complied with the prior remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Law and Analysis

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Right Hip Disability

Prior to June 8, 2006

Prior to June 8, 2006, the Veteran's fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip was evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5210-5255 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).

Diagnostic Code 5255 provides ratings for malunion of the femur as follows: with slight hip disability, 10 percent; with moderate hip disability, 20 percent; with marked hip disability, 30 percent.  A fracture of the surgical neck of the femur with a false joint is provided a 60 percent rating.  A fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and with weight-bearing preserved with the aid of a brace is provided a 60 percent rating.  Nonunion with loose motion (spiral or oblique fracture) is provided an 80 percent rating.

Diagnostic Codes 5251, 5252, and 5253 provide the criteria for rating limitation of motion of the hip.  For VA compensation purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a, Plate II (2013).

Only Diagnostic Code 5252 provides an evaluation of 30 percent or greater for limitation of motion.  Under Diagnostic Code 5252, a 30 percent evaluation is assigned for flexion limited to 20 degrees.  A 40 percent evaluation is assigned for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).

Finally, under Diagnostic Code 5250, a 60 percent evaluation is assigned for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction.  A 70 percent evaluation is assigned for intermediate ankylosis of the hip.  A 90 percent evaluation is assigned for unfavorable or extremely unfavorable ankylosis of the hip with the foot not reaching the ground and crutches necessitated.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2013).

An August 2002 VA treatment report reflects that the Veteran was seen for treatment for a fractured pelvis in 1995.  He had difficulty lifting his child and performing usual work activities due to the apprehension of the clicking that he experienced from the area around the anterior superior iliac spine.  On examination, rotation was reduced with muscular guarding.  The impression was status post fracture of pelvis with residual mechanical clicks from the hip.  Imaging of the hips revealed old healed right acetabular fracture with plate fixation, old fusion of the right sacroiliac joint, and secondary traumatic changes of the right iliac bone.

In a September 2002 VA treatment report, the Veteran complained of snapping in the pelvis and right hip area and occasional stiffness after driving long distances.  On physical examination, he was able to walk with a normal gait.  His neurovascular status was intact.  He did not have any pain with hip motion.  The impression was probable snapping psoas tendon.  He also stated that his inability to sit or stand for long periods of time limited him to part-time jobs that earned minimum wage.  The examination noted that he walked with a normal gait and that his leg lengths were close to equal.  The examiner could not reproduce the snapping or popping.  There was no pain with movement of the hip.  He also had hypesthesia over the lateral thigh which was due to interference of the lateral cutaneous femoral nerve by the surgical intervention.  In November 2002, he complained of ongoing pain since fracturing his pelvis.

In an April 2003 letter, the Veteran's brother stated that the Veteran could not lift heavy weight.  Extended periods of inactivity aggravated his hip, preventing him from driving long distances or even comfortably watching a movie.

In a June 2003 letter, the Veteran's wife stated that she witnessed a dramatic decline in the Veteran's ability to do simple tasks, such as getting in and out of a chair, driving, swimming, walking for short periods of time, and playing with his children.  

In his September 2004 notice of disagreement, the Veteran reported that he had been losing motion and ability to support his full body weight.  He stated that he had been required to use a cane to aid himself and the right hip condition had forced him to lose the ability to work.

In September 2004, the Veteran presented to the emergency room for low back and pelvic pain.  He had extreme pain with any movement, coughing, or straining; pain was so severe that he was unable to walk.  On physical examination, there was pain in the right iliac area and the right hip.  The impression was chronic pain and pelvic muscle dysfunction.  Magnetic resonance imaging (MRI) of the hips revealed no change in the metallic hardware along the right pelvis, moderate narrowing of the right joint space and sclerosis of the acetabulum.  The impression was post surgical procedure with no active process and probable traumatic osteoarthritis.

An October 2004 VA orthopedic consultation report reflects the Veteran's complaints of right hip pain gradually worsening over the previous two years.  On physical examination, there was almost no hip motion except for flexion.  The Veteran did not tolerate passive hip flexion in the supine position but he could sit with the hip flexed about 90 degrees.  The diagnosis was traumatic arthritis of the right hip.

An October 2004 VA neurology progress note reflects no acute focal neurologic deficit, no significant radicular pain.

In a December 2004 VA orthopedic consultation report, on physical examination, the Veteran was walking with a cane.  His hip flexion was limited to about 60 degrees.  He had no flexion contracture, and his leg lengths were equal.  He had pain on limitation with internal and external rotation.  His neurovascular status in the extremity was intact.  X-ray revealed a great deal of acetabular sclerosis.  The impression was posttraumatic arthritis of the right hip.

The Veteran was afforded a VA bones examination in January 2005.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported pain in the hip/pelvic area since the right hip fracture injury in service.  He stated that the pain was present on a daily basis and was aggravated with activities or sitting for too long.  After the injury, the Veteran used a wheelchair and then crutches, and then started using a cane which he was still using currently.  As for the disability's effect on daily activities, the Veteran stated that it prevented him from exercising, carrying his children or lifting just about anything.  In terms of effect on occupation, he used to work answering telephones as a receptionist a year ago and was downsized because the business went down.  While he was doing that job, he had difficulty sitting down for too long but the employer accommodated him and let him rest and walk around.  The only exercise he did was walking about a half a block.  He had been seen by an orthopedic surgeon for arthritis of the hip and they were considering of either a total right hip replacement or resurfacing arthroplasty.  On inspection of the right hip/pelvic area, there was no muscle wasting or muscle loss.  There was tenderness in the hip area on palpation.  The range of movement of the right hip on abduction was from 0 to 25 degrees.  The Veteran had pain during the range of movement.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance following repetitive use.  On hip flexion, he was only able to flex 30 degrees, with pain.  There was no additional range of motion loss due to fatigue, weakness, lack of endurance following repetitive use.  The assessment was service-connected fracture of the right pelvis and right acetabulum and subluxation of the right sacroiliac joint, with posttraumatic arthritis in the right hip.

VA treatment records from March to September 2005 reflect that the Veteran was seen for management of chronic right hip pain.  The pain was worse with walking and every step caused pain.  Physical therapy notes dated in March 2005 showed that the Veteran had limited tolerance for activities due to severe right hip and low back pain.  A June 2005 imaging of the right hip showed stable condition of the degenerative joint disease and the metallic hardware along the right pelvis, with definite active process.  A June 2005 VA surgery orthopedic consultation report reflects that the Veteran's hip was gradually becoming worse as expected.  He used a cane and was on analgesics and anti-inflammatories.  The impression was that the Veteran was a candidate for a ceramic hip.

A January 2006 VA neurology progress note reflects that the Veteran's right hip pain was getting worse and radiated to the right leg, with numbness in the right thigh.  Examination revealed limited right hip flexion due to pain.  The assessment was right hip pain with no acute neurologic deficit.

In an April 2006 VA treatment report, the Veteran reported that his right hip was getting stiffer.  On examination of the extremities, there was decreased external rotation of the right hip, tenderness to palpation, and decreased abduction and adduction.  No gross neurological deficits were noted.

In a May 2006 VA orthopedic surgery note, on examination the Veteran's right hip flexion was to 80 degrees, internal rotation was about 20 degrees and external rotation was about 40 degrees.  He had pain with flexion and internal rotation.  Neurovascular status was intact.  A kinesiotherapy consultation note reflects that the Veteran has limited hip flexion, extension, abduction and adduction.

Based on the foregoing evidence, the Board concludes that it does not support that the Veteran's service-connected right hip disability warrants more than a 30 percent rating prior to June 8, 2006.

Prior to June 8, 2006, the Veteran's right hip disability did not result in fracture of the surgical head of the femur with false joint or fracture of the shaft or anatomical head of the femur to warrant an increased rating under his assigned diagnostic code (Diagnostic Code 5255).  Such was simply not demonstrated.  Flexion of the hip was limited, at most, to 30 degrees, which does not approximate the criteria to support a higher rating under Diagnostic Code 5252.  There is also no evidence of ankylosis of the hip or flail joint to warrant a rating in excess of 30 percent under any other diagnostic code relating to the hip and thigh.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250.

With regard to establishing loss of function due to pain, there is no indication that the Veteran's associated pain caused functional loss warranting a higher rating under the Diagnostic Codes for limitation of motion of the hip.  The highest rating available is 10 percent for limitation of extension (Diagnostic Code 5251), 40 percent for limitation of flexion (Diagnostic Code 5252) and 20 percent for limitation of abduction (Diagnostic Code 5253).  The functional factors specified in DeLuca are not applicable where the highest rating has been granted for limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The extent of his actual limitation of motion during this period did not even entitle him a 30 percent rating for loss flexion (Diagnostic Code 5252), even considering pain on motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  To that effect, the January 2005 VA examination reported that the Veteran's right hip flexion was to limited to 30 degrees, with pain, and no additional range of motion loss was found due to fatigue, weakness, lack of endurance following repetitive use.  As such, the VA examination clearly took the Veteran's complaints of pain and other functional loss into account when calculating his range of motion.


From August 1, 2007 to July 1, 2009

The record indicates the Veteran underwent right total hip arthroplasty on June 8, 2006.  Accordingly, in a July 2006 rating decision, the RO granted a temporary 100 percent rating for status post right total hip arthroplasty, from June 8, 2006 to July 31, 2007, and a 30 percent from August 1, 2007, under Diagnostic Code 5054.  A total hip replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5054.  For one year after a prosthetic replacement of the hip joint, the hip status post prosthetic replacement is rated at 100 percent.  After that point, if there is painful motion or weakness such as to require the use of crutches following implantation of prosthesis, the rating is 90 percent.  If there is markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis, a 70 percent rating is assigned.  If there are moderately severe residuals of weakness, pain or limitation of motion, a 50 percent rating is assigned.  The minimum rating after a hip replacement is 30 percent.

The Veteran underwent a right total hip arthroplasty for traumatic osteoarthritis of the right hip on June 8, 2006 with no complications noted.  Post-operatively, the Veteran progressed satisfactorily, bowel and bladder function returned.  He was able to actively participate in the rehabilitation program and there were no complicating factors.  He was discharged to home on June 14, 2006 and it was anticipated that the convalescence period would be 3 to 6 months.

VA treatment records during the period from August 1, 2007 to July 1, 2009 are negative for any complaints of, or treatments for the right hip, except for a March 2009 VA treatment report, which noted occasional hip pain which responded to Naproxen.  However, it appears that the hip pain was reported in the context of the Veteran's low back pain as the ultimate assessment was low back pain.  As such the evidence does not show moderately severe pain, weakness, or limitation of motion, which is required for assignment of the next higher rating.  Nor is there any evidence of nonunion of the femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Consequently, the Board concludes that a minimum evaluation of 30 percent is appropriate following prosthetic replacement of the right hip from August 1, 2007 to July 1, 2009.

On and After July 2, 2009

The Veteran was afforded another VA bones examination in July 2009.  The VA examiner indicated that the claims file was reviewed.  Currently, the Veteran stated that he did not have much improvement since his right total hip replacement.  The pain continued to be 7 on a scale of 1 to 10 all the time, with no flare-ups.  He stated that the range of movement of his right hip did not improve after the surgery.  He used a cane, which he stated helped him by relieving the pressure on the right hip.  In terms of effect on occupation, the Veteran last worked in September 2007.  He worked operating a movie projector in a movie theater but he quit the job because it required a lot of walking and heavy lifting.  He had worked in the past in telemarketing or working on phones but long sitting bothered him because of the right hip and the employer was not likely to accommodate him as far as standing while doing that job.  He had not tried to do any other light duty work.  In terms of activities of daily living, he stated that he only exercised his upper body and tried to avoid any activities requiring walking.  He did not go shopping because of his right hip condition.  The Veteran was basically limited by his right hip condition and he did not usually walk more than half a block because of the right hip.  He was ambulatory with a cane because of his right hip condition.  Inspection of the right hip showed tenderness on palpation.  There was no instability, added limitation from any scars from the surgery and the surgery appeared to be well-healed.  The range of motion of the right hip consisted of flexion to 50 degrees, extension to 10 degrees, adduction to 10 degrees, abduction to 20 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees.  The Veteran complained of pain during the whole ranges of movements.  There was no additional range of motion lost due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  Muscle tone and power were within normal limits and equal bilaterally.  There was no muscle atrophy.  The assessment was status post right total hip arthroplasty, moderately severe.  The examiner noted that the Veteran was not likely to be able to do non-sedentary work such as his last job, because of his right hip condition; he was likely to be able to do sedentary work.  The condition limited his activities which required long walking.

A September 2011 VA primary care medicine report reflects that the Veteran had used Naproxen in the past for hip pain but currently was taking no medications.  The assessment was hip pain status post right total hip replacement and Naproxen was ordered.  In VA primary care nursing reports, dated in April, May and July 2012, the Veteran complained of pain in the right hip.

In a March 2013 VA treatment report, the Veteran related doing well, having some bilateral hip pain.  He reported significant flare-ups, which significantly impaired his ability to ambulate distances whatsoever, even with support devices, and that he needed a handicap parking permit to use during these times only.

The Veteran underwent a VA hips and thighs examination in October 2013.  The VA examiner indicated that the claims file was reviewed.  The examiner noted the Veteran's history of a right acetabular fracture requiring ORIF, total hip arthroplasty and fixation of right SI fracture dislocation.  The Veteran reported increasing pain and stiffness in right hip.  He denied any flare-ups that impacted the function of the hip and/or thigh.  On range of motion testing, the right hip flexion was limited to 90 degrees, with painful motion beginning at 0 degree; and the right hip extension was limited to 0 degrees, with the objective evidence of painful motion beginning at 0 degrees.  There was no loss of abduction lost beyond 10 degrees, limitation of adduction such that the Veteran could not cross legs, or limitation of rotation such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and there was no additional limitation in the range of motion of the hip and thigh following the repetitive-use testing.  The examiner found that the Veteran had functional loss and/or functional impairment of the hip and thigh, and the contributing factors were less movement than normal, pain on movement, and interference with sitting, standing and or weight-bearing.  The Veteran had localized tenderness or pain to palpation for joints/soft tissue of the right hip.  Muscle strength testing revealed normal right hip flexion, abduction and extension.  There was no ankylosis of the hip joint or malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran had a total right hip joint replacement in 1995 and had chronic residuals consisting of severe painful motion and/or weakness, and ORIF of the right pelvis and SI joint and had residual pain and limitation of motion.  The Veteran constantly used a cane as a normal mode of locomotion.  The examiner found that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to the Veteran's hip and/or thigh condition.  Imaging studies of the right hip showed degenerative or traumatic arthritis.  As to the disability's functional impact, the examiner noted that the Veteran's right hip and/or thigh condition did not impact his ability to work.

Resolving any reasonable doubt in favor of the Veteran, and based on the Veteran's competent and credible statements of severe pain and weakness, along with the significantly reduced range of motion figures in particular the limitation of extension to 0 degrees as shown by the October 2013 VA examination and significantly impaired ability to ambulate requiring the use of a cane as a normal mode of locomotion, the Board finds that the Veteran's right hip symptoms more nearly approximate markedly severe residual weakness, pain or limitation of motion warranting a 70 percent evaluation under Diagnostic Code 5054.  The Board also finds significant that the October 2013 VA examiner described that the Veteran had severe painful motion and/or weakness, which is consistent with the Veteran's reported symptomatology.

However, given that there was still significant motion in all other planes, with no additional limitation on repetitive motion testing and no indication that crutches were required, the Board finds that the symptoms do not more nearly approximate the criteria for 90 percent evaluations under Diagnostic Code 5054.  

An evaluation of 70 percent, but no higher, is therefore warranted under Diagnostic Code 5054 for status post total right hip arthroplasty on and after July 2, 2009.

Low Back Disability

Service connection for fracture of the right sacroiliac joint was granted in an August 1996 rating decision and a noncompensable initial rating was assigned effective July 2, 1996.  In February 2003, the Veteran filed his present claim for an increased rating for the low back disability.  In a July 2005 rating decision, the RO granted a 20 percent rating for fracture of the right sacroiliac joint with L5-S1 disc protusion, effective February 3, 2003.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Veteran's fracture of the right sacroiliac joint with L5-S1 disc protusion is currently rated under Diagnostic Code 5243.  Diagnostic Code 5243 directs that intervertebral disc syndrome be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

The record does not reflect that the Veteran's service-connected low back disability is manifested by intervertebral disc syndrome that resulted in incapacitating episodes requiring bed rest prescribed by a physician and treatment prescribed by a physician during the rating period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247.  To that effect, January 2005, July 2009, and October 2013 VA examinations all indicate that the Veteran did not have any incapacitating episodes as prescribed by a physician due to his low back disability.  As such, the Veteran's low back disability will be evaluated under the General Rating Formula.

Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 20 percent evaluation is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

An August 2002 imaging of the lumbar spine revealed normal lumbosacral spine, degenerative disease of the left sacroiliac joint, old metallic fusion of the right sacroiliac joint, and old healed right acetabular fracture with posterior metallic fixation.

In his September 2004 notice of disagreement, the Veteran reported that he had constant back pain that interfered with his normal daily activity and simple tasks, such as walking, kneeling down, or giving his children a hug, were painful.

VA treatment records dated in September 2004 reflect that the Veteran presented to the emergency room for acute worsening of the low back pain.  MRI of the lumbar spine revealed focal protrusion of the L5-S1 disc and metallic hardware within the pelvis; the interspace was fairly well maintained and straightening of the lordotic curvature was present suggestive of muscle spasm.

At a January 2005 VA examination, the Veteran complained of low back pain since the original injury, which was present on a daily basis and not in a flare-up fashion.  He was limited as far as daily activity from bending and lifting.  He had difficulty tying up his shoes or picking up his children.  He used a Velcro brace at night.  As far as the disability's impact on occupational functioning, while he was working a year ago, the low back pain bothered him with bending.  There was no radiation.  There was no significant muscle loss.  Physical examination of the lumbosacral spine showed mild muscle spasm in the area.  The range of motion of the lumbar spine consisted of forward flexion to 60 degrees; extension to 10 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 15 degrees, bilaterally.  There was pain in all the range of movements but no additional range of motion loss due to pain, fatigue, weakness, lack of endurance following repetitive use.  The Veteran walked with a cane and appeared to favor his right leg.  The assessment was disk protrusion at the level of L5-S1 with low back pain, related to the in-service injury.

A November 2006 VA treatment report reflects that on examination of the back, there was right paraspinal increased tone and mild spasm and the right pelvis tipped up on the right hip with compensatory scoliosis concave on the right lumbar spine.  The impression was compensatory scoliosis and the right hemi-pelvis elevated.

A December 2006 private MRI of the lumbar spine revealed L5-S1 disc bulge with central disc protrusion without canal stenosis with mild foraminal narrowing towards the feet; L4-5 diffuse annular disc bulge without canal stenosis or neural foraminal encroachment; and mild scoliotic curvature of the lumbar spine.

An October 2008 VA emergency department report reflects the Veteran's complaint of severe localized low back pain for 3 days, with no radiation to the legs or buttocks.  He reported a disk-slipping injury 2 to 3 days previously.  An addendum to the report notes that the Veteran had palpable spasm in the right paraspinal muscles.  MRI of the lumbar spine revealed that the vertebral height alignment was maintained; there was some straightening to the normal lordotic curvature, which was nonspecific, but probably related to the Veteran's positioning/muscular spasm.  Some decreased T2 disc signal was noted at the level of L5-S1; disc heights were grossly maintained; conus was seen at the level of T12-L1; the visualized distal spinal cord appeared normal in signal contour and size; at L5-S1, there were a tiny shallow disc protrusion, located centrally, slightly effacing the ventral epidural fat plane; there was no critical canal stenosis; there was tiny associated area of increased T2 signal, along the posterior disc margin possibly reflecting an annular tear.  Remainder of the levels in the lumbar spine did not demonstrate any significant disc herniation.  There was mild posterior disc bulge and L4-L5 level.  Neural foramina were patent.  The impressions were mild nonspecific straightening to the normal lordotic curvature; tiny disc protrusion/ annular tear L5-S1; mild disc bulge L4-L5; no critical canal stenosis; and no definite nerve root compromise.

At a July 2009 VA bones examination, the Veteran complained of low back pain all the time, with no flare-ups.  He used a brace on the lower back but it did not help much.  In terms of the low back's effect on occupation, the Veteran had difficulty with bending and lifting due to his low back.  Inspection of the lumbar spine showed mild spasm and tenderness in the lumbar area.  The range of motion consisted of forward flexion to 40 degrees, extension to 10 degrees, lateral flexion to 15 degrees, and rotation to 15 degrees.  The Veteran complained of pain during the whole ranges of movements.  No additional range of motion was lost due to pain, fatigue, weakness, lack of endurance or incoordination following repetitive use.  The assessment was fracture of right sacroiliac joint with L5-S1 disk protrusion and chronic low back pain.

A February 2010 VA emergency department report reflects that the Veteran presented with a complaint of chronic lower back pain that had gotten worse over the past 3 days.  He denied new injury, urinary or bowel control loss, or paresthesias down lower extremities.  On examination of the back, there were palpable left paraspinal lumbar musculature spasms, with no spinous process point tenderness.  The impression was chronic low back pain with exacerbation.

The Veteran underwent a VA spine in October 2013.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported increasing pain and stiffness in the lower back.  The Veteran denied any flare-ups that impacted the function of the back.  Range of motion of the Veteran's thoracolumbar spine consisted of forward flexion to 70 degrees, with painful motion beginning at 70 degrees; extension to 20 degrees, with painful motion beginning at 20 degrees; right lateral flexion to 20 degrees, with painful motion beginning at 20 degrees; left lateral flexion to 20 degrees, with painful motion beginning at 20 degrees; right lateral rotation to 20 degrees, with painful motion beginning at 20 degrees; and left lateral rotation to 20 degrees, with painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions, and there was no additional limitation of motion in the range of motion of the thoracolumbar spine following the repetitive-use testing.  The examiner found that the Veteran had functional loss and/or functional impairment of the back, and the contributing factors were less movement than normal and pain on movement.  There was no localized tenderness or pain to palpation for joints/soft tissue or guarding or muscle spasm of the thoracolumbar spine.  The examiner found that there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to the Veteran's thoracolumbar spine (back) condition.  Imaging studies of the thoracolumbar spine did not reveal arthritis, vertebral fracture or any other significant diagnostic test findings and/or results.  As to the disability's functional impact, the examiner noted that the Veteran's thoracolumbar spine (back) condition did not impact his ability to work.

After consideration of the pertinent evidence of record, the Board concludes that a rating in excess of 20 percent is not warranted as there is no evidence of limitation of forward flexion to 30 degrees or less, or ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure").  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2013).  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his thoracolumbar spine, with at least 40 degrees of forward flexion.  The Veteran's low back disability was manifested by subjective complaints of pain and limitation of motion, at most limited, to 40 degrees of forward flexion, 10 degrees of extension, 15 degrees of bilateral lateral flexion, and 15 degrees of bilateral lateral rotation.  As there clearly has been motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

The medical evidence of record does not show additional functional losses due to pain caused by the Veteran's low back disability increased.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  On the January 2005 and July 2009 VA examinations, the Veteran denied flare-ups of pain and stated that his low back pain was a continuous condition.  On the October 2013 VA examination, the Veteran denied any flare-ups that affected the function of his back.  Further, at the January 2005, July 2009 and October 2013 VA examinations, the examiner noted that the repetitive testing did not change the ranges of motion.  The Veteran reported that muscle spasm and stiffness associated with his back pain and that his pain limited his ability to bend or lift.  The October 2013 VA examiner found that the Veteran had functional loss and/or functional impairment of the back, and the contributing factors were less movement than normal and pain on movement.  Indeed, at the above VA examinations, the Veteran was shown to have pain during the whole range of movements.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Thus, joint pain alone, but without evidence of decreased functional ability, does not warrant higher ratings.  Here, the Board finds that the reports of pain during the range of motion are not equivalent to limitation of motion throughout the range of motion.  VA examination in January 2005, July 2009 and October 2013 took pain and repetitive motion into account, and the examiners indicated that there was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance following repetitive use.  In the absence of evidence showing that the Veteran experienced pain or other symptoms which caused additional functional loss approximating the criteria for a rating higher than 20 percent, increased rating on this basis is not warranted.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. a 38-43.

Right Lower Extremity Radiculopathy

As discussed above, Note (1) to the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

Diagnostic Code 8526 provides that mild incomplete paralysis of the femoral nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling. Complete paralysis of the femoral nerve, paralysis of the quadriceps extensor muscles, is rated 40 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

No bowel or bladder impairment is shown in this case.  To that effect, the Veteran was found to have no bladder and bowel problems at the October 2013 VA examination.  Further, VA treatment records dated in September 2004 and February 2010 show that the Veteran denied any bowel or bladder dysfunction.

However, the evidence of record shows that the July 2009 VA examiner noted an assessment of chronic low back pain with radiation or radiculopathy in the right lower extremity, which was at least as likely as not related to the Veteran's lumbosacral spine condition.  During the October 2013 VA examination, the Veteran reported radicular pain in both legs and numbness in the right leg.  The October 2013 VA examiner diagnosed mild radiculopathy of the right lower extremity.  While in the February 2010 VA emergency room treatment, the Veteran denied paresthesias down the lower extremities, the Board finds the record shows a current diagnosis of right lower extremity radiculopathy during the appeal period, at least on an intermittent basis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board finds that the Veteran's right lower extremity radiculopathy affecting the sciatic nerve warrants a separate disability rating of 10 percent, but no higher.  The Veteran's symptoms have been intermittent, at times nonexistent.  At the September 2004 VA treatment and during the January 2005 VA examination, neurological examination showed no focal deficit and the sensory examination was intact.  At the July 2009 VA examination, the Veteran complained of numbness down his right lower extremity from the lower back, with no flare-ups.  Neurologic examination revealed normal muscle tone and power, with no muscle atrophy.  On examination of sensation to touch and pinprick, the Veteran appeared to have decreased sensation to touch in the right lower extremity.  At the October 2013 VA examination, the Veteran reported radicular pain in both legs and numbness in the right leg.  Muscle strength and reflex examinations were normal.  However, sensation to light touch (dermatome) testing revealed decreased sensation in the right upper anterior thigh (L2) and the right thigh/knee (L3/4).  The examiner found that the Veteran had radicular pain or any other signs or symptoms due to radiculopathy, specifically, constant mild pain (may be excruciating at times) in the right lower extremity, and mild numbness in the right lower extremity.  There was no other neurologic abnormalities or findings related to a thoracolumbar spine (back) condition (such as bowel or bladder problems/pathologic reflexes).

Based on the intermittent nature of the disability, absence of decreased muscle strength or atrophy, or abnormal reflexes, and only minimal neurologic deficits consisting of decreased sensation, the Board finds that the evidence supports a finding of no more than mild, incomplete paralysis of the sciatic nerve of right lower extremity stemming from the service-connected low back disability during the entire course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Significantly, the right lower extremity radiculopathy has only been described as mild, specifically, on the October 2013 VA examination.

The Board observes that the October 2013, VA examination also revealed radiculopathy of the right lower extremity affecting the femoral nerve in addition to the sciatic nerve.  The examiner determined that the radiculopathy involved L2/L3/L4 nerve roots (femoral nerve) as well as the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) of right lower extremity.  In this regard, the examiner indicated that the Veteran's right lower extremity radiculopathy was "mild" in nature.  While the Veteran's subjective complaints and physical findings are similar regarding both sets of nerves, the fact remains that the femoral and sciatic nerves affect different parts of the lower extremities.  Specifically, as noted in Diagnostic Code 8520, the sciatic nerve involves the foot and knee while, as indicated in Diagnostic Code 8526, the femoral nerve involves the quadriceps. 

In this regard, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Therefore, the Board finds that the Veteran is entitled to separate ratings of 10 percent for right extremity radiculopathy affecting the sciatic nerve and of 10 percent for right lower extremity radiculopathy affecting the femoral nerve.

The Board points out that the award of separate ratings, herein, for radiculopathy of the right lower extremity, associated with the Veteran's service-connected for residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion, constitutes a full grant of benefit sought on appeal, with regard to his claim of entitlement to service connection for radiculopathy of the right lower extremity.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, the Rating Schedule contemplates then the veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected right hip and low back disabilities.  See Thun, 22 Vet. App. at 115.  

The Veteran's right hip disability is evaluated by rating criteria, which account for painful motion, limited motion, ankylosis, weakness, and impairment of the hip joint and the femur, taking into account any additional functional loss caused by pain and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5054, 5250 through 5255.  The Veteran's low back disability is evaluated by the General Rating Formula, which account for the Veteran's decreased mobility and any additional limitation of motion due to pain, as well as the neurologic symptoms associated with the lumbar spine disability.  He does not have symptoms associated with this disability that have been unaccounted for by the schedular rating assigned herein.  See 38 C.F.R. § 4.71a, General Rating Formula.

When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his right hip and low back disabilities that have been unaccounted for by the schedular ratings assigned herein.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's right hip and low back disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

These issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right hip and low back disabilities, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's service-connected disabilities during the periods on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the Board acknowledges that the Veteran's right hip knee disability negatively impact his ability to work due to severe pain and limitation of motion, the July 2009 VA examiner who evaluated the Veteran's right hip stated that the Veteran was likely was able to perform sedentary work, such as his last job.  As to the Veteran's low back disability, the October 2013 VA examiner opined that the Veteran's thoracolumbar condition did not impact his ability to work.  Therefore, the evidence does not demonstrate that the Veteran's right hip or low back disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

As the preponderance of the evidence is against assigning increased disability ratings for the Veteran's service-connected right hip and low back disabilities, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to an evaluation in excess of 30 percent, prior to June 8, 2006, for fracture of the right pelvis and right acetabulum with traumatic arthritis of the right hip is denied.

Entitlement to an evaluation in excess of 30 percent, from August 1, 2007 through July 1, 2009, for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip is denied.

Entitlement to an evaluation of 70 percent, but no higher, on and after July 2, 2009, for fracture of the right pelvis and right acetabulum status post ORIF with traumatic arthritis of the right hip is granted.

Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right sacroiliac joint with L5/S1 disc protrusion is denied.

Entitlement to service connection for radiculopathy of the right lower extremity is granted.

A separate rating of 10 percent, but no higher, for right lower extremity radiculopathy affecting the sciatic nerve is granted. 


A separate rating of 10 percent, but no higher, for right lower extremity radiculopathy affecting the femoral nerve is granted.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


